DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first control line connected to the first pixel, the first control line being in the first display region; a second control line connected to the second pixel, a portion of the second control line being in the second display region; and a dummy line connected to the second control line, a portion of the dummy line being in the dummy region, wherein the second control line is at a first conductive layer on a first insulating layer, the first insulating layer is on the substrate, the dummy line is at a second conductive layer on a second insulating layer, and the second insulating layer is on the first conductive layer as recited in claim 1.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 1 of Kim et al. (20180005585) discloses a display device includes a substrate having a first pixel region, a second pixel region having a smaller area than the first pixel region, the second pixel region being connected to the first pixel region, and a peripheral region surrounding the first pixel region and the second pixel region.

    PNG
    media_image1.png
    658
    593
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826